ORDER

This matter is before the Court en banc on the Formal Complaint filed by the Mississippi Bar, pursuant to Rule 6 of the Rules of Discipline for the Mississippi State Bar (MRD), seeking disbarment of attorney Andrew K. Naugle, III. Also before the Court is Naugle’s Notice of Irrevocable Resignation.
Naugle pleaded guilty on or about August 31, 2006, to felony Driving Under the Influence in violation of Miss.Code Ann. § 63-11-30 (Rev.2004). The Circuit Court of Lowndes County accepted Naugle’s plea in cause number 2004-0268-CR-l and sentenced him to serve five years in the custody of the Mississippi Department of Corrections, with three years suspended, two years to serve in the Intensive Supervision Program/House Arrest Program, and three years supervised probation. Naugle was also ordered to pay a supervision fee of $50 per month, all court costs and a $2,000 fine.
Thereafter, the Bar filed a Formal Complaint against Naugle on December 19, 2006, seeking the disbarment of Naugle based on his felony conviction and asking that he be ordered to pay costs. Counsel for Naugle acknowledged receipt of a summons and the Formal Complaint on January 2, 2007. On January 8, 2007, Naugle filed a Notice of Irrevocable Resignation, stating: “I do not desire to defend this matter. I hereby request permission to irrevocably resign with prejudice from the Mississippi Bar in accordance with Rule 10.5, MRD.” This notice was approved as to form by Naugle’s attorney.
MRD 6 provides, in relevant part:
(a) Whenever any attorney subject to the disciplinary jurisdiction of the Court shall be convicted in any court of any state or in any federal court, or enter a plea of guilty or a plea of nolo contende-re therein, or tender a guilty plea pursuant to the provisions of Miss.Code Ann. § 99-15-26 (Supp.1993), or any similar provision in state or federal law therein of any felony (other than manslaughter) ... a certified copy of the judgment of conviction or order accepting or acknowledging the offer or tender of a guilty plea ... or any similar provision in state or federal law shall be presented to the Court by Complaint Counsel and shall be conclusive evidence thereof. The Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.
*1267[[Image here]]
(d) When time for appeal from judgment or conviction provided above expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and the Court shall forthwith enter an order of disbarment.
Rule 6, MRD.
Furthermore, Rule 10.5, MRD, provides that, upon an attorney tendering an irrevocable resignation, this Court “shall enter its order accepting the resignation, revoking the attorney’s license, and barring forever thereafter the attorney’s right to seek reinstatement to the privilege of practicing law in this state.” As Naugle has filed a Notice of Irrevocable Resignation, this Court must enter an order disbarring him.
IT IS THEREFORE ORDERED that:
1. Andrew K. Naugle, III, is hereby DISBARRED from the practice of law in Mississippi.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Circuit Court Judges and Chancellors in and for Lowndes County, Mississippi, and the Senior Judge of each court shall enter this order upon the minutes of their respective courts.
4. The Clerk of the Supreme Court of Mississippi shall likewise immediately forward an attested copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States.
5.Costs of these proceedings are hereby assessed against Andrew K. Naugle, III.
SO ORDERED.
/s/ James E. Graves, Jr.
James E. Graves, Jr., Justice
All Justices Concur.